Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 04/01/2022.
Priority
This application, Pub. No. US 2020/0200740 A1, published 06/25/2020, is a § 371 National Stage of International Patent Application No. PCT/DE2018/000145, filed 05/16/2018, Pub. No. WO 2018/228625, published 12/20/2018, which claims foreign priority to DE 10 2017 005 543.2, filed 06/13/2017.
Status of Claims
Claims 1-20 are currently pending.  Claims 1-20 have been subject to restriction/election requirement mailed 02/04/2022.  Claim 20 is withdrawn from further consideration.  Claims 1-19 are examined.
Election/Restriction
Applicant's election of Group I, Claims 1-19, drawn to a method for detecting extracellular vesicles in a sample, and the species:
(1)	body fluids as a sample;
(2)	silicon dioxide as a substrate;
(3)	application of the substrate to an activated surface as a mode of applying the sample to the substrate; 
(4)	functionalization with APTES as a method of the substrate functionalization;
(5)	PEG as a hydrophilic layer;
(6)	an antibody as a capture molecule; and 
(7)	an antibody labeled with a fluorescent dye as a probe,
in the reply filed on 04/01/2022 is acknowledged.  
Applicant identified Claims 1-19 as reading on the elected species.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 04/01/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/14/2020 and 03/15/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.
Claim Objections
Claim 5 is objected as missing an article “the” before “probes” in line 3.
Claims 14 and 15 are recommended to amend by placing the acronym APTES in parentheses after the spelled-out term 3-aminopropyltriethoxysilane.
Appropriate correction is required.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claims 13 recites the limitation "the hydrophilic layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim, because Claim 12, upon which Claim 13 depends, recites “a hydrophilic surface.”
Claim 13 is indefinite because it is not clear what Applicant intends to include in a Markush grouping by open-ended language “comprising” in recitation “the hydrophilic layer is selected from the group comprising or consisting of PEG, poly-lysine, dextran, and derivatives thereof.”  Applicant is reminded that, according to MPEP 2173.05(h) Alternative Limitations, when materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the 
claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Unlu et al., WO 2017/053516, published 03/22/2017, which claims priority to US provisional application No. 62/291,848, filed 02/05/2016, and which US counterpart is US Patent 10,928,315, issued 02/23/2021.
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    293
    953
    media_image1.png
    Greyscale



Unlu et al., throughout the publication and, for example, in Abstract, teach methods for capturing extracellular vesicles from a biological sample for quantification and/or characterization (e.g., size and/or shape discrimination) using an SP-IRIS system.
Regarding Claims 1, 2, 3 and 5, Unlu et al. teach:

    PNG
    media_image2.png
    334
    920
    media_image2.png
    Greyscale


Regarding Claims 4 and 17 and the elected species (6), Unlu et al. teach:

    PNG
    media_image3.png
    213
    743
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    145
    742
    media_image4.png
    Greyscale

Emphasis added.


Regarding Claims 8 and 9, Unlu et al. teach:

    PNG
    media_image5.png
    294
    921
    media_image5.png
    Greyscale

Emphasis added.


Regarding Claim 11 and the elected species (2), Unlu et al. teach:

    PNG
    media_image6.png
    180
    914
    media_image6.png
    Greyscale

Emphasis added.


Regarding Claim 18 and the elected species (7), Unlu et al. teach:

    PNG
    media_image7.png
    142
    920
    media_image7.png
    Greyscale

Emphasis added.


Regarding the elected species (1), body fluids as a sample, in paragraph [0082], Unlu et al. teach: 

    PNG
    media_image8.png
    181
    917
    media_image8.png
    Greyscale

Emphasis added.


Therefore, each and every element of the claims is met by the Unlu et al. reference.

Claims 1-5, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Moon et al., “Fibronectin on circulating extracellular vesicles as a liquid biopsy to detect breast cancer,” Oncotarget, 2016, vol. 7, No. 26, pp. 40189-40199 (IDS submitted on 02/14/2020).
Moon et al., throughout the publication and, for example, at pages 40196-40197, teach an ELISA assay for detecting extracellular vesicles in which extracellular vesicles are fixed on a substrate and detected by fluorescence:  

    PNG
    media_image9.png
    144
    480
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    337
    477
    media_image10.png
    Greyscale
 Emphasis added.


Therefore, each and every element of the claims is met by the Moon et al. reference.

Claims 1-5, 11, 12, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhang et al., “Ultrasensitive microfluidic analysis of circulating exosomes using a nanostrucutured graphene oxide/polydopamine coating,” Lab on a Chip, 2016, vol.16, pp. 3033-3042 (IDS submitted on 02/14/2020).
Zhang et al., throughout the publication and, for example, at page 3034, Figure 1, and "2.2 Chip characterization with exosome standards", teach an ELISA assay for detecting extracellular vesicles:  

    PNG
    media_image11.png
    265
    505
    media_image11.png
    Greyscale
 
page 3034; Emphasis added. 



    PNG
    media_image12.png
    268
    479
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    548
    508
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    380
    509
    media_image14.png
    Greyscale
"2.2 Chip characterization with exosome standards"; Emphasis added.

Therefore, each and every element of the claims is met by the Zhang et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Unlu et al., WO 2017/053516, published 03/22/2017, in view of Willbold et al., US 2015/0024512 A1, published 01/22/2015; Wu et al., “Detection of Extracellular RNAs in Cancer and Viral Infection via Tethered Cationic Lipoplex Nanoparticles Containing Molecular Beacons,” Anal. Chem., 2013, vol. 85, No 23, pp. 11265–11274; Zhang, Sautter et al., “Chemical Vapor Deposition of Three Aminosilanes on Silicon Dioxide: Surface Characterization, Stability, Effects of Silane Concentration, and Cyanine Dye Adsorption,” Langmuir, 2010, vol. 26, No 18, pp. 14648-14654; and Zhang et al., “Ultrasensitive microfluidic analysis of circulating exosomes using a nanostrucutured graphene oxide/polydopamine coating,” Lab on a Chip, 2016, vol.16, pp. 3033-3042 (IDS submitted on 02/14/2020).
The teachings of Unlu et al. are discussed above and incorporated herein in its entirety.
Unlu et al. do not teach that:
(a)	the extracellular vesicles contact the capture molecules and the probes simultaneously, as recited in Claim 6, or the extracellular vesicles contact the probes prior to contacting the capture molecules, as recited in Claim 7;
(b)	a spatially resolved determination of the probe signal takes place, as recited in Claim 10, and detection takes place by spatially resolving fluorescence microscopy, as recited in Claim 19;
(c)	the substrate has a hydrophilic surface, as recited in Claim 12, and the hydrophilic layer is PEG, poly-lysine, dextran, or derivatives thereof, as recited in Claim 13; 
(d)	functionalization with 3-aminopropyltriethoxysilane (APTES), as recited in Claim 14, which functionalization occurs in the gas phase, as recited in Claim 15; and
(e)	the capture molecules are covalently bonded to the substrate or to a coating, as recited in Claim 16.

Regarding (a), based on a legal precedent, Claims 6 and 7 are obvious over Unlu et al. because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP § 2144.04 (IV)(C):
C.Changes in Sequence of Adding Ingredients 
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 

Regarding (b), although, in paragraph [0097], Unlu et al. teach the use of fluorescence microscopy, this reference does not specifically teach a spatially resolved determination of the probe signal:

    PNG
    media_image15.png
    196
    810
    media_image15.png
    Greyscale

Emphasis added.


Regarding (b), Willbold et al., throughout the publication and, for example, in Claims 28, 43 and 44, teach an immunoassay method reading on the format of the method recited in Claims 1, 10 and 19:

    PNG
    media_image16.png
    205
    489
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    158
    487
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    65
    490
    media_image18.png
    Greyscale
 Emphasis added.


In paragraphs [0056]-[0057], Willbold et al. teach antibodies as capture molecules and 
probes:

    PNG
    media_image19.png
    203
    488
    media_image19.png
    Greyscale
 Emphasis added.


In paragraphs [0062]-[0063], Willbold et al. teach the probes labeled with fluorescent dyes:

    PNG
    media_image20.png
    135
    485
    media_image20.png
    Greyscale
 Emphasis added.


In paragraphs [0062]-[0063], Willbold et al. teach the advantage of a spatially resolved determination of the probe signal with a TIRF microscope:

    PNG
    media_image21.png
    541
    488
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    179
    485
    media_image22.png
    Greyscale
 Emphasis added.


Regarding (b), Wu et al., throughout the publication and, for example, in Abstract, teach the use of a spatially resolved determination with a TIRF microscope of the fluorescent labeled extracellular vesicles (exosomes): 

    PNG
    media_image23.png
    290
    1017
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    123
    1019
    media_image24.png
    Greyscale


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used spatially resolving fluorescence microscopy in the method, taught by Unlu et al.
One of ordinary skill in the art would have been motivated to have made and used spatially resolving fluorescence microscopy in the method, taught by Unlu et al., because it would be desirable to use the advantage of a spatially resolved determination of the probe signal with a TIRF microscope, taught by Willbold et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using spatially resolving fluorescence microscopy in the method, taught by Unlu et al., because the use of a spatially resolved determination with a TIRF microscope of the fluorescent labeled extracellular vesicles (exosomes), was known in the art, as taught by Wu et al.
Regarding (c) and the elected species (5), Willbold et al., throughout the publication and, for example, in paragraph [0023]-[0025] teach:

    PNG
    media_image25.png
    201
    489
    media_image25.png
    Greyscale
 Emphasis added.

Regarding (d) and the elected species (4), Willbold et al., throughout the publication and, for example, in paragraph [0026]-[0035] teach:

    PNG
    media_image26.png
    224
    484
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    67
    492
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    385
    486
    media_image28.png
    Greyscale
 Emphasis added.
Although Willbold et al. do not teach functionalization with 3-aminopropyltriethoxysilane (APTES) in the gas phase, this technique, as evidenced by Zhang, Sautter et al., is well known in the art as being more environmentally friendly than the solution-phase deposition, taught by Willbold et al.  Accordingly, chemical vapor deposition, taught by Zhang, Sautter et al., can be obviously used instead of solution-phase deposition, taught by Willbold et al. 
Regarding (e), Willbold et al., throughout the publication and, for example, in paragraph [0037]-[0040] teach:

    PNG
    media_image29.png
    206
    483
    media_image29.png
    Greyscale
 Emphasis added.



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used functionalization with aminopropyltriethoxysilane (APTES) and a hydrophilic coating of a substrate in the method, taught by Unlu et al.
One of ordinary skill in the art would have been motivated to have made and used functionalization with aminopropyltriethoxysilane (APTES) and a hydrophilic coating of a substrate in the method, taught by Unlu et al., because it would be desirable to generate a hydrophilic layer protecting the surface of the substrate from unspecific protein binding, as taught by Willbold et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using functionalization with aminopropyltriethoxysilane (APTES) and a hydrophilic coating of a substrate in the method, taught by Unlu et al., because the use of the functionalized glass slides with aminopropyltriethoxysilane (APTS) for application of a hydrophilic coating for covalent antibody immobilization in immunoassay methods was known in the art, as taught by Willbold et al.  Moreover, the use of a hydrophilic coating of a substrate for ultrasensitive exosomes detection was known in the art as well, as taught by Zhang et al. discussed in the 102 rejection above.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641